DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 11/22/2021 has been entered. Claims 1-20 remain pending in the application. The applicant amendments to the drawings has overcome the drawing objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchang (US Pub No. 20180263597).
106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200.”), the orifice in communication with a channel within the trunk section (figure 6, elements (102: trunk), (106a: orifice), (106: channel), paragraph 0071; Base module 102 comprises receiver 106, The receiver 106 comprises a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200) wherein the orifice forms a lip at the first end of the trunk section (figure 6, element 106a); a base unitarily formed with the trunk section (Figure 3, element 101, paragraph 0070), the base formed at a second end of the trunk section opposite the first end of the trunk section (figures 3 and 6, annotated below); a sleeve removably located within the channel wherein the sleeve abuts the lip such that the sleeve is retained within the trunk section (figure 7, paragraph 0104; wherein the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92); and an adjustment screw fitted in the trunk section, wherein the adjustment screw is movable into the channel and abuts the sleeve to secure the sleeve to the trunk section (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking; the screw will rotate into the channel to secure the element and rotate in the other direction away from the channel to unlock the element).
[AltContent: rect][AltContent: ]
    PNG
    media_image1.png
    625
    806
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: ]
    PNG
    media_image2.png
    495
    604
    media_image2.png
    Greyscale

Regarding claim 2, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape (see figure 4, the channel is cylindrical).

Regarding claim 3, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape and the sleeve has a round outer shape that matches the cylindrical shape of the channel such that the sleeve is receivable into the channel (figure 7, paragraph 104; the sleeve is going to be wrapped around the cylindrical shape of the channel which makes it round).

Regarding claim 4, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the orifice has a 2D shape such that an ultrasound transducer probe is insertable through the orifice in communication with the channel (paragraph 0013, generic receiver being customizable to the size and/or shape of an ultrasound probe which can be 2D shaped.).

Regarding claim 5, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the base includes flanges extending from the second end of the trunk section and the flanges form a curved surface (figure 2, element 110, paragraph 0069; see annotated figure below).
[AltContent: rect][AltContent: ][AltContent: rect][AltContent: ]
    PNG
    media_image3.png
    681
    607
    media_image3.png
    Greyscale

Regarding claim 6, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a threaded hole in the trunk section engaged with the adjustment screw where the threaded hole leads to the channel (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

    PNG
    media_image3.png
    681
    607
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    633
    610
    media_image4.png
    Greyscale

Regarding claim 7, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising slots in the base for accommodating fastener straps (Figure 2, paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 8, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve has a holding section with a shape such that an ultrasound transducer probe is receivable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe).

Regarding claim 9, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve further comprises: a holding section such that a transducer probe is insertable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe); and a cut section in the holding section such that the sleeve is openable to accommodate the transducer probe within the holding section (figure 4, element 108, paragraph 0071).


Regarding claim 13, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a flexible brace having a hole (figure 1, element 103, paragraph 0067), wherein the trunk section extends through the hole and the base includes flanges configured to abut an inside surface of the flexible brace (figure 1, element 103, paragraph 0067).

Regarding claim 14, Tchang teaches A method of securing an ultrasound transducer probe holder device to a patient, comprising: inserting an ultrasound transducer probe through an orifice in communication with a channel within a support piece (figures 3 and 6, elements (102: trunk), (106a: orifice), (106: channel), paragraphs 0071 and 0092; Base module 102 comprises receiver 106, The receiver 106 comprises a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200); wherein the support piece includes a trunk section unitarily formed with a base (102), the orifice formed at a first end of the trunk section wherein the orifice forms a lip at the first end of the trunk section (106a), and wherein the base is formed at a second end of the trunk section opposite the first end of the trunk section (Figure 3, element 101, paragraph 0070); inserting the ultrasound transducer probe into a sleeve (figure 2, paragraph 0069); inserting the sleeve with the ultrasound transducer probe into the support piece (paragraph 0089); wherein the sleeve abuts the lip such that the sleeve is retained within the trunk section of the support piece sleeve (figure 7, paragraph 0104; wherein the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92); securing the sleeve to the support piece with an adjustment screw fitted in the trunk section where the adjustment screw abuts the sleeve (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking; the screw will rotate into the channel to secure the element and rotate in the other direction away from the channel to unlock the element); and securing the support piece to the patient (paragraph 0115).

Regarding claim 15, Tchang teaches The method of claim 14, further comprising adjusting a position of the ultrasound transducer probe relative to the patient (paragraph 0116).

Regarding claim 16, Tchang teaches The method of claim 14, wherein securing the sleeve to the support piece includes rotating the adjustment screw housed in the trunk section support piece (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

Regarding claim 17, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes accommodating fastener straps through slots in the base of the support piece (paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 18, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes securing the support piece in a hole of a brace and securing the brace to the patient (figure 1, element 103, paragraph 0065).

Regarding claim 19, Tchang teaches The method of claim 14, further comprising adjusting a position of a tip of the ultrasound transducer probe while within the sleeve such that the tip is contacting the patient (paragraph 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tchang (US Pub No. 20180263597) in the view of Tei (US Patent No. 5381794).
Regarding claim 10, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape and the sleeve has a round outer shape sized to the cylindrical shape (figure 7, paragraph 104; the sleeve is going to be wrapped around the cylindrical shape of the channel which makes it round).
However, fails to explicitly teach wherein the sleeve is rotatable with respect to the trunk section within the channel.
Tei, in the same field of endeavor, teaches wherein the sleeve is rotatable with respect to the trunk section within the channel (col 6, lines 35-40).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a sleeve is rotatable with respect to the trunk section within the channel. This modification will support and fit the probe into the holder.

Regarding claim 11, Tchang teaches The ultrasound transducer probe holder device of claim 1, however fails to explicitly teach wherein the sleeve comprises a soft sleeve positioned within a hard sleeve and the adjustment screw abuts the hard sleeve.
Tei, in the same field of endeavor, teaches the sleeve comprises a soft sleeve (20) positioned within and a hard sleeve (22) and the adjustment screw (34) abuts the hard sleeve (figure 4, col 2, line 56 to col 3, line 29).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve. This modification will secure the probe into the holder and remove it more easily.
Regarding claim 12, Tchang teaches The ultrasound transducer probe holder device of claim 1, however fails to explicitly teach wherein the sleeve comprises a soft sleeve and a hard sleeve and wherein the channel has a cylindrical shape and the hard sleeve has a round outer shape sized to the cylindrical shape, wherein the hard sleeve and the soft sleeve are rotatable together with respect to the trunk section within the channel.
Tei, in the same field of endeavor, teaches sleeve comprises a soft sleeve (20) and a hard sleeve (22) and wherein the channel has a cylindrical shape and the hard sleeve has a round outer shape sized to the cylindrical shape (figure 4, col 2, line 56 to col 3, line 29), wherein the hard sleeve and the soft sleeve are rotatable together with respect to the trunk section within the channel (col 6, lines 35-40).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve wherein the hard sleeve and the soft sleeve are rotatable together. This modification will secure the probe into the holder and remove it more easily.
Regarding claim 20, Tchang teaches The method of claim 14, however fails to explicitly teach wherein the sleeve comprises a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve.
Tei, in the same field of endeavor, teaches the sleeve comprises a soft sleeve (20) positioned within and a hard sleeve (22) and the adjustment screw (34) abuts the hard sleeve (figure 4, col 2, line 56 to col 3, line 29).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve. This modification will secure the probe into the holder and remove it more easily.
Response to Arguments

Applicant’s arguments, see remarks, filed 11/22/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawing have been withdrawn. 
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argued that the prior art Tchang fails to disclose an orifice formed at a first end of a trunk section that forms a lip and also fails to disclose a sleeve within the trunk section that abuts the lip as recited in amended independent claim 1. However, Tchang teaches an Orifice (figure 6, element 106a) that is arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe. Tchang disclosed that the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92 of the base module 102 (paragraph 0104 and figure 7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793